                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

                                                  )
CYNTHIA PRICE,                                    )
                                                  )
         Plaintiff,                               )
                                                  )
v.                                                )          Case No. 4:18-CV-01693-NCC
                                                  )
ANDREW M. SAUL,1                                  )
Commissioner of Social Security                   )
                                                  )
         Defendant.                               )

                                MEMORANDUM AND ORDER

       This is an action under Title 42 U.S.C. § 405(g) for judicial review of the final decision

of the Commissioner denying the application of Cynthia Price (“Plaintiff”) for Disability

Insurance Benefits (“DIB”) under Title II of the Social Security Act, 42 U.S.C. §§ 401, et seq.

Plaintiff has filed a brief in support of the Complaint (Doc. 19) and Defendant has filed a brief in

support of the Answer (Doc. 26). The parties have consented to the jurisdiction of the

undersigned United States Magistrate Judge pursuant to Title 28 U.S.C. § 636(c) (Doc. 8).

                                 I. PROCEDURAL HISTORY

       Plaintiff filed her application for DIB on August 12, 2016 (Tr. 178-79). Plaintiff was

initially denied on November 10, 2016, and she filed a Request for Hearing before an

Administrative Law Judge (“ALJ”) on December 14, 2016 (Tr. 122-29). After a hearing, by

decision dated May 15, 2018, the ALJ found Plaintiff not disabled (Tr. 12-32). On September 4,



1
  Andrew M. Saul is now the Commissioner of Social Security. Pursuant to Rule 25(d) of the
Federal Rules of Civil Procedure, Andrew M. Saul shall be substituted for Acting Commissioner
Nancy A. Berryhill as the defendant in this suit. No further action needs to be taken to continue
this suit by reason of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. §
405(g).
2018, the Appeals Council denied Plaintiff’s request for review (Tr. 1-6). As such, the ALJ’s

decision stands as the final decision of the Commissioner.

                                  II. DECISION OF THE ALJ

       The ALJ determined that Plaintiff meets the insured status requirements of the Social

Security Act through December 31, 2021, and that Plaintiff has not engaged in substantial

gainful activity since August 13, 2016, the amended alleged onset date (Tr. 17). The ALJ found

Plaintiff has the severe impairments of carpal tunnel syndrome, asthma, hypertension, and

anemia, but that no impairment or combination of impairments met or medically equaled the

severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (Tr. 18-

22). After considering the entire record, the ALJ determined Plaintiff has the residual functional

capacity (“RFC”) to perform a range of light work2 with the following limitations (Tr. 23).

Plaintiff can frequently handle, finger and feel bilaterally (Id.). She can occasionally climb

ramps and stairs, balance, stoop, kneel, crouch and crawl, but can never climb ladders, ropes or

scaffolds (Id.). She can tolerate no more than occasional exposure to unprotected heights or

unprotected moving mechanical parts, humidity, wetness, dusts, odors, fumes and other

pulmonary irritants, extreme cold and extreme heat (Id.). The ALJ found Plaintiff unable to

perform any past relevant work but that there are jobs that exist in significant numbers in the

national economy that Plaintiff can perform including production assembler, packager, and


2
  “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying
of objects weighing up to 10 pounds. Even though the weight lifted may be very little, a job is in
this category when it requires a good deal of walking or standing, or when it involves sitting
most of the time with some pushing and pulling of arm or leg controls. To be considered capable
of performing a full or wide range of light work, you must have the ability to do substantially all
of these activities. If someone can do light work, we determine that he or she can also do
sedentary work, unless there are additional limiting factors such as loss of fine dexterity or
inability to sit for long periods of time.” 20 C.F.R. §§ 416.967(b), 404.1567.


                                                 2
laundry worker (Tr. 27-28). Thus, the ALJ concluded that a finding of “not disabled” was

appropriate (Tr. 28). Plaintiff appeals, arguing a lack of substantial evidence to support the

Commissioner’s decision.

                                    III. LEGAL STANDARD

       Under the Social Security Act, the Commissioner has established a five-step process for

determining whether a person is disabled. 20 C.F.R. §§ 416.920, 404.1529. “If a claimant fails

to meet the criteria at any step in the evaluation of disability, the process ends and the claimant is

determined to be not disabled.” Goff v. Barnhart, 421 F.3d 785, 790 (8th Cir. 2005) (quoting

Eichelberger v. Barnhart, 390 F.3d 584, 590-91 (8th Cir. 2004)). In this sequential analysis, the

claimant first cannot be engaged in “substantial gainful activity” to qualify for disability benefits.

20 C.F.R. §§ 416.920(b), 404.1520(b). Second, the claimant must have a severe impairment. 20

C.F.R. §§ 416.920(c), 404.1520(c). The Social Security Act defines “severe impairment” as

“any impairment or combination of impairments which significantly limits [claimant’s] physical

or mental ability to do basic work activities. . . .” Id. “‘The sequential evaluation process may

be terminated at step two only when the claimant’s impairment or combination of impairments

would have no more than a minimal impact on [his or] her ability to work.’” Page v. Astrue, 484

F.3d 1040, 1043 (8th Cir. 2007) (quoting Caviness v. Massanari, 250 F.3d 603, 605 (8th Cir.

2001), citing Nguyen v. Chater, 75 F.3d 429, 430-31 (8th Cir. 1996)).

       Third, the ALJ must determine whether the claimant has an impairment which meets or

equals one of the impairments listed in the Regulations. 20 C.F.R. §§ 416.920(d), 404.1520(d).

If the claimant has one of, or the medical equivalent of, these impairments, then the claimant is

per se disabled without consideration of the claimant’s age, education, or work history. Id.




                                                  3
       Fourth, the impairment must prevent the claimant from doing past relevant work. 20

C.F.R. §§ 416.920(f), 404.1520(f). The burden rests with the claimant at this fourth step to

establish his or her RFC. Steed v. Astrue, 524 F.3d 872, 874 n.3 (8th Cir. 2008) (“Through step

four of this analysis, the claimant has the burden of showing that she is disabled.”). The ALJ

will review a claimant’s RFC and the physical and mental demands of the work the claimant has

done in the past. 20 C.F.R. § 404.1520(f).

       Fifth, the severe impairment must prevent the claimant from doing any other work. 20

C.F.R. §§ 416.920(g), 404.1520(g). At this fifth step of the sequential analysis, the

Commissioner has the burden of production to show evidence of other jobs in the national

economy that can be performed by a person with the claimant’s RFC. Steed, 524 F.3d at 874

n.3. If the claimant meets these standards, the ALJ will find the claimant to be disabled. “The

ultimate burden of persuasion to prove disability, however, remains with the claimant.” Young v.

Apfel, 221 F.3d 1065, 1069 n.5 (8th Cir. 2000). See also Harris v. Barnhart, 356 F.3d 926, 931

n.2 (8th Cir. 2004) (citing 68 Fed. Reg. 51153, 51155 (Aug. 26, 2003)); Stormo v. Barnhart, 377

F.3d 801, 806 (8th Cir. 2004) (“The burden of persuasion to prove disability and to demonstrate

RFC remains on the claimant, even when the burden of production shifts to the Commissioner at

step five.”). Even if a court finds that there is a preponderance of the evidence against the ALJ’s

decision, the decision must be affirmed if it is supported by substantial evidence. Clark v.

Heckler, 733 F.2d 65, 68 (8th Cir. 1984). “Substantial evidence is less than a preponderance but

is enough that a reasonable mind would find it adequate to support the Commissioner’s

conclusion.” Krogmeier v. Barnhart, 294 F.3d 1019, 1022 (8th Cir. 2002). See also Cox v.

Astrue, 495 F.3d 614, 617 (8th Cir. 2007).




                                                 4
       It is not the job of the district court to re-weigh the evidence or review the factual record

de novo. Id. Instead, the district court must simply determine whether the quantity and quality

of evidence is enough so that a reasonable mind might find it adequate to support the ALJ’s

conclusion. Davis v. Apfel, 239 F.3d 962, 966 (8th Cir. 2001) (citing McKinney v. Apfel, 228

F.3d 860, 863 (8th Cir. 2000)). Weighing the evidence is a function of the ALJ, who is the fact-

finder. Masterson v. Barnhart, 363 F.3d 731, 736 (8th Cir. 2004). Thus, an administrative

decision which is supported by substantial evidence is not subject to reversal merely because

substantial evidence may also support an opposite conclusion or because the reviewing court

would have decided differently. Krogmeier, 294 F.3d at 1022.

                                        IV. DISCUSSION

       In her appeal of the Commissioner’s decision, Plaintiff raises two issues. First, Plaintiff

asserts that the ALJ failed to fully and fairly develop the record (Doc. 19 at 3-11). Second,

Plaintiff argues that the ALJ failed to properly evaluate Plaintiff’s severe impairments at Step 2

(Id. at 11-15). For the following reasons, the Court finds that Plaintiff’s arguments are without

merit, and that the ALJ’s decision is based on substantial evidence and is consistent with the

Regulations and case law.

A. Step 2: Severe Impairments

       The Court will first address Plaintiff’s assertion that the ALJ failed to properly evaluate

Step 2, Plaintiff’s severe impairments (Doc. 19 at 11-15). Specifically, Plaintiff argues that the

ALJ erred in finding Plaintiff’s lumbar spondylosis3 not to be a severe impairment (Id.). “An

impairment or combination of impairments is not severe if it does not significantly limit your


3
  Stiffening or fixation of the vertebra; often applied nonspecifically to any lesion of the spine of
a degenerative nature. Stedman’s Medical Dictionary 840410, 43650.


                                                  5
physical or mental ability to do basic work activities.” 20 C.F.R. § 404.1521. While a claimant

has the burden of showing a severe impairment that severely limits her physical or mental ability

to perform basic work activities, the burden “is not great” and “[t]he sequential evaluation

process may be terminated at step two only when the claimant’s impairment or combination of

impairments would have no more than a minimal impact on [his or her] ability to work.”

Caviness, 250 F.3d at 605. Basic work activities are those “abilities and aptitudes necessary to

do most jobs.” 20 C.F.R. §§ 404.1521(b).

       The Court finds the ALJ’s determination regarding Plaintiff’s severe impairments to be

supported by substantial evidence. Although Plaintiff listed chronic back pain and sciatic nerve

damage on her application and was diagnosed with stenosis of the lateral recess of the lumbar

spine (Tr. 36, 109), the record does not establish that Plaintiff’s lumbar spondylosis constitutes

“more than a minimal impact on her ability to do work.” Caviness, 250 F.3d at 605. As noted

by the ALJ in her detailed review of the impairment, x-rays of the lumbar spine showed only

mild degenerative changes and mild spondylosis of the lumbar facets, bilaterally (Tr. 18, 302,

500). Indeed, in a physician progress note dated August 10, 2015, Dr. James C. Strickland, an

orthopedic surgeon, states “Previous radiographs of the lumbar spine were unremarkable” (Tr.

302). Another physician found other imagining of the spine unremarkable and noted, “Recent

MRI scans of the cervical spine were normal” (Tr. 441). Although Plaintiff was diagnosed with

sciatica and several physicians recommended that she pursue physical therapy, as noted by the

ALJ, Plaintiff did not follow through on the recommendations (Tr. 25, 303, 461, 592, 642).

Additionally, at the time of the hearing, Plaintiff had not received the MRI scan recommended

by her physician (Tr. 25, 44-45, 642-43). Regardless, upon its eventual competition after the

hearing, the April 2018 MRI revealed only mild lumbar spondylosis (Tr. 59). Plaintiff’s physical



                                                 6
exams were also largely normal repeatedly indicating normal gait pattern, fairly good range of

rotation and side bending, normal range of motion, no edema or tenderness, with minor,

infrequently listed abnormal findings of cervical motion with mild pain on the extreme of

extension and limited lumbar motion on flexion and extension with back pain noted on bilateral

straight leg raising (Tr. 45, 307, 318, 352, 424, 440).

       Regardless, the ALJ considered Plaintiff’s lumbar spondylosis when determining

Plaintiff’s RFC. Ford v. Astrue, 518 F.3d 979, 981 (8th Cir. 2008). See also Brockman v.

Berryhill, No. 2:16-CV-00032 JAR, 2017 WL 4339502, at *4 (E.D. Mo. Sept. 29, 2017); 20

C.F.R. §§ 404.1545(a)(2), 416.945(a)(2) (“If you have more than one impairment. We will

consider all of your medically determinable impairments of which we are aware, including your

medically determinable impairments that are not ‘severe,’ as explained in §§ 404.1520(c),

404.1521, and 404.1523, when we assess your residual functional capacity.”). Specifically, the

ALJ found Plaintiff able to perform a range of light work with several physical limitations

including that she can occasionally4 climb ramps and stairs, balance, balance, stoop, kneel,

crouch, and crawl but can never climb ladders, ropes or scaffolds (Tr. 23). In so limiting

Plaintiff, the ALJ noted during her RFC analysis that “[i]t is with the evidence regarding all of

her impairments in mind that I have formulated the [Plaintiff’s] residual functional capacity” (Tr.

26-27)(emphasis added). In fact, the ALJ indicated this same sentiment when addressing

Plaintiff’s impairments at step 2; “[A]ny such effect that the [Plaintiff’s] non-severe impairments

would have on her ability to function have been considered when formulating the residual

functional capacity” (Tr. 18). Therefore, to the extent the ALJ erred by not finding Plaintiff’s


4
 “Occasionally” means occurring from very little up to one-third of the time. SSR 83-10, 1983
WL 31251, *6 (Jan. 1, 1983). See also SSA Program Operations Manual System, DI 25001.001.


                                                  7
lumbar spondylosis to be a severe impairment, such error was harmless in light of the ALJ’s

consideration of Plaintiff’s lumbar spondylosis in her RFC analysis. Givans v. Astrue, No. 4:10-

CV417-CDP, 2012 WL 1060123, at *17 (E.D. Mo. Mar. 29, 2012) (holding that even if the ALJ

erred in failing to find one of the plaintiff's impairments to be severe, the error was harmless

because the ALJ found other severe impairments and considered both those impairments and the

plaintiff's non-severe impairments when determining Plaintiff’s RFC). See also Byes v. Astrue,

687 F.3d 913, 917 (8th Cir. 2012) (noting that an error is harmless unless the ALJ would have

decided the case differently). In conclusion, the Court finds the ALJ’s determination regarding

Plaintiff’s severe impairments to be based on substantial evidence and consistent with

Regulations and case law.

B. Fully and Fairly Develop the Record

       Next, Plaintiff asserts that the ALJ failed to fully and fairly develop the record (Doc. 19

at 3-11). RFC is the most a claimant can still do in a work setting despite that claimant’s

physical or mental limitations. Martise v. Astrue, 641 F.3d 909, 923 (8th Cir. 2011) (citation

omitted); 20 C.F.R. § 416.945(a)(1). An ALJ determines a claimant’s RFC “based on all the

relevant evidence, including medical records, observations of treating physicians and others, and

[claimant’s] own description of her limitations.” Page, 484 F.3d at 1043 (quoting Anderson v.

Shalala, 51 F.3d 777, 779 (8th Cir. 1995)). Although the ALJ bears the primary responsibility

for assessing a claimant’s residual functional capacity based on all relevant evidence, “a

claimant’s residual functional capacity is a medical question.” Lauer v. Apfel, 245 F.3d 700, 704

(8th Cir. 2001) (quoting Singh v. Apfel, 222 F.3d 448, 451 (8th Cir. 2000)). See also Hutsell v.

Massanari, 259 F.3d 707, 712 (8th Cir. 2001). “Because a claimant’s RFC is a medical question,

an ALJ’s assessment of it must be supported by some medical evidence of the claimant’s ability



                                                  8
to function in the workplace.” Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016) (quoting

Cox, 495 F.3d at 619). “An administrative law judge may not draw upon [his or her] own

inferences from medical reports.” Nevland v. Apfel, 204 F.3d 853, 858 (8th Cir. 2000).

       “Well-settled precedent confirms that the ALJ bears a responsibility to develop the record

fairly and fully, independent of the claimant’s burden to press [her] case.” Snead v. Barnhart,

360 F.3d 834, 838 (8th Cir. 2004) (citations omitted). In some cases, this duty requires the ALJ

to obtain additional medical evidence, such as a consultative examination of the claimant, before

rendering a decision. 20 C.F.R. § 416.945(a)(3) (“before we make a determination that you are

not disabled, we are responsible for developing your complete medical history, including

arranging for a consultative examination(s) if necessary….”). “Failing to develop the record is

reversible error when it does not contain enough evidence to determine the impact of a

claimant’s impairment on [her] ability to work.” Byes, 687 F.3d at 916. However, “this duty is

not never-ending and an ALJ is not required to disprove every possible impairment.” McCoy v.

Astrue, 648 F.3d 605, 612 (8th Cir. 2011). “Ultimately, the claimant bears the burden of proving

disability and providing medical evidence as to the existence and severity of an impairment.”

Kamann v. Colvin, 721 F.3d 945, 950 (8th Cir. 2013). “Past this point, ‘an ALJ is permitted to

issue a decision without obtaining additional medical evidence so long as other evidence in the

record provides a sufficient basis for the ALJ’s decision.’” Id. (quoting Naber v. Shalala, 22 F.3d

186, 189 (8th Cir. 1994)). “Reversal due to failure to develop the record is only warranted where

such failure is unfair or prejudicial.” Twyford v. Commissioner, 929 F.3d 512, 517 n.3 (8th Cir.

2019) (citing Shannon v. Chater, 54 F.3d 484, 488 (8th Cir. 1995)).




                                                9
       As a preliminary matter, the Court finds that the ALJ properly evaluated Plaintiff’s

subjective complaints.5 See Wildman v. Astrue, 596 F.3d 959, 969 (8th Cir. 2010) (“[The

plaintiff] fails to recognize that the ALJ’s determination regarding her RFC was influenced by

his determination that her allegations were not credible.”) (citing Tellez v. Barnhart, 403 F.3d

953, 957 (8th Cir. 2005)). In assessing a claimant’s credibility, the ALJ must consider: (1) the

claimant’s daily activities; (2) the duration, intensity, and frequency of pain; (3) the precipitating

and aggravating factors; (4) the dosage, effectiveness, and side effects of medication; (5) any

functional restrictions; (6) the claimant’s work history; and (7) the absence of objective medical

evidence to support the claimant’s complaints. Finch v. Astrue, 547 F.3d 933, 935 (8th Cir.

2008); Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984). “The credibility of a claimant’s

subjective testimony is primarily for the ALJ to decide, not the courts.” Pearsall v. Massanari,

274 F.3d 1211, 1218 (8th Cir. 2001). “If an ALJ explicitly discredits the claimant’s testimony

and gives good reason for doing so, [a court] will normally defer to the ALJ’s credibility

determination.” Gregg v. Barnhart, 354 F.3d 710, 714 (8th Cir. 2003). See also Halverson v.

Astrue, 600 F.3d 922, 932 (8th Cir. 2010); Cox v. Barnhart, 471 F.3d 902, 907 (8th Cir. 2006).

       The ALJ found Plaintiff’s “statements about the intensity, persistence and limiting effects

of [her] symptoms are not entirely consistent with the medical evidence and other evidence in the

record” (Tr. 24). The ALJ specifically noted that the symptoms are “inconsistent with the

medical evidence of record” indicating that while Plaintiff has alleged extreme symptoms and

limitations, “the objective signs and findings on exams and imagings are generally mild and


5
 Social Security Ruling 16-3p eliminated the term “credibility” from the analysis of subjective
complaints. However, the regulations remain unchanged; “Our regulations on evaluating
symptoms are unchanged.” SSR 16-3p, 2017 WL 5180304 (Oct. 25, 2017); 20 C.F.R. §§
404.1529, 416.929.


                                                  10
inconsistent with her allegations” (Tr. 24). For example, as the ALJ noted, Plaintiff’s alleged

limitations regarding handling, fingering and feeling are not supported by the electrodiagnostic

studies of her bilateral upper extremities (Tr. 24, 665, 675-77). Indeed, Plaintiff initially

reported that her symptoms were better after bilateral carpal tunnel surgery in late 2015 and her

surgeon released her back to work (Tr. 24, 541, 555). Plaintiff did not stop working until August

5, 2016, and she told her hand surgeon that she stopped working because of her sciatica, not her

carpal tunnel syndrome (Tr. 24, 554-55). Plaintiff’s application supports this assessment;

Plaintiff did not list her carpal tunnel syndrome as an impairment on her application (Tr. 209).

Further, the most recent electrodiagnostic study from February 2018 was largely normal (Tr. 45-

46). An ALJ may determine that subjective complaints are not credible in light of objective

medical evidence to the contrary. Gonzales v. Barnhart, 465 F.3d 890, 895 (8th Cir. 2006).

       The ALJ also reviewed Plaintiff’s activities of daily living, finding that Plaintiff has no

limitation in adapting or managing herself (Tr. 21). Specifically, as it relates to Plaintiff’s

physical impairments, the ALJ found that Plaintiff “reported that she has no problems with

taking care of her personal care needs,” noting that Plaintiff testified that “she picks up around

the house, prepares simple meals, and loads the dishwasher” (Tr. 21, 87-88). Indeed, on her

August 2016 function report, Plaintiff indicates that she does all of her personal care herself (Tr.

217). See Vance v. Berryhill, 860 F.3d 1114, 1121 (8th Cir. 2017) (“[t]he inconsistency between

[the claimant’s] subjective complaints and evidence regarding her activities of daily living also

raised legitimate concerns about her credibility.”).

       The ALJ further indicated that “the evidence of record shows that the [Plaintiff] has been

non-compliant with treatment recommendations” including advice to quit smoking, lose weight,

avoid alcohol, and exercise (Tr. 24, 84, 429, 436, 622, 661-62). At the time of the hearing,



                                                  11
Plaintiff had also not undergone a recommended lumbar MRI (Tr. 25, 642-43, 664-65). See also

Tr. 44-45 (record from February 8, 2018 indicating that, “She did not schedule her MRI as of yet

because of claustrophobia.”). The ALJ may consider a failure to follow a course of treatment in

determining whether a claimant may receive benefits. 20 C.F.R. §§ 404.1530, 416.930

(individual who fails to follow prescribed treatment without a good reason will not be found

disabled). See also Wright v. Colvin, 789 F.3d 847, 854 (8th Cir. 2015) (affirming where ALJ

found that claimant’s “credibility suffered from his refusal to take pain medication and his

refusal to seek out even conservative treatments such as physical therapy”); Wildman, 596 F.3d

at 966 (noncompliance is a basis for discrediting a claimant; when claimant was compliant with

dietary recommendations his pain was under good control; claimant’s noncompliance with a diet

regimen prescribed by doctor contributed to a negative credibility determination).

       The ALJ also found Plaintiff’s severe impairments of asthma, hypertension, and anemia

to be generally controlled with medication management by her primary care provider (Tr. 26,

314, 318, 352, 358-61, 365, 396, 429, 433-34, 440, 471-86). “If an impairment can be controlled

by treatment or medication, it cannot be considered disabling.” See Wildman, 596 F.3d at 965

(quoting Brown v. Barnhart, 390 F.3d 535, 540 (8th Cir. 2004)). Thus, the Court finds that the

ALJ’s evaluation of Plaintiff’s subjective complaints to be based on substantial evidence and

consistent with Regulations and case law.

       Plaintiff nevertheless asserts that the ALJ failed to develop the record fully and fairly

because the record does not contain a medical opinion and the ALJ failed to order a consultative

examiner or a medical expert to review the evidence to provide a medical opinion that addressed

Plaintiff’s physical ability to function in the workplace (Tr. 19). Plaintiff specifically asserts that




                                                  12
the ALJ failed in her reliance on the absence of opinions from treating physicians (Doc. 19 at 4-

6). Indeed, the ALJ stated

       [T]he record does not contain any opinions from treating physicians that the claimant is
       disabled or has greater limitations than those determined in this decision. Given the
       claimant’s allegations of totally disabling symptoms, some indication in the treatment
       record of restrictions placed on her by a health care provider would be expected . . . .
       Rather than restricting [Plaintiff], her treating providers have recommended regular
       exercise, but have noted that the claimant is not exercising as recommended. I give these
       opinions some weight (Tr. 26).

Plaintiff argues that there is not any evidence that “anyone asked Plaintiff’s treating physicians

for an opinion regarding Plaintiff’s work-related limitations” and, given the objective findings of

multiple impairments, a medical opinion was required to determine Plaintiff’s physical ability to

function (Doc. 19 at 6).

       The Court finds that the ALJ’s RFC determination is supported by substantial evidence.

A consultative examination is not warranted when, as is the case here, the ALJ can properly

determine the RFC from the medical evidence provided. Kamann, 721 F.3d at 950. As a

preliminary matter, contrary to Plaintiff’s assertion, an ALJ may acknowledge the absence of

medical opinion evidence supporting Plaintiff’s claims. Bryant v. Colvin, 861 F.3d 779, 784 (8th

Cir. 2017). In addition to the evaluation of Plaintiff’s subjective complaints as addressed in

more detail above, the ALJ also reviewed the objective evidence in her RFC analysis. Regarding

Plaintiff’s carpel tunnel syndrome, the ALJ notes that after quitting work in August of 2016,

Plaintiff told her surgeon that she quit her job because of her sciatica, not carpal tunnel

syndrome, and she did not return to see the surgeon with complaints regarding her hands in 2016

or 2017 (Tr. 25, 441-43, 612). Upon her return to treatment in 2018, electrodiagnostic studies

were grossly within normal limits bilaterally, showing no evidence of active radiculopathy,

peripheral nerve entrapment or generalize peripheral neuropathy (Tr. 25-26, 665, 675-77). The



                                                 13
ALJ otherwise found Plaintiff’s severe impairments of asthma, hypertension, and anemia

controlled with medication management (Tr. 26). To the extent Plaintiff identifies records that

support Plaintiff’s allegations to the contrary, “[i]f substantial evidence supports the decision,

then we may not reverse, even if inconsistent conclusions may be drawn from the evidence, and

even if we may have reached a different outcome.” McNamara v. Astrue, 590 F.3d 607, 610 (8th

Cir. 2010).

                                        V. CONCLUSION

       For the reasons set forth above, the Court finds that substantial evidence on the record as

a whole supports the Commissioner’s decision that Plaintiff is not disabled.

       Accordingly,

       IT IS HEREBY ORDERED that the decision of the Commissioner is AFFIRMED, and

Plaintiff’s Complaint is DISMISSED, with prejudice.

       A separate judgment shall be entered incorporating this Memorandum and Order.

       Dated this 3rd day of March, 2020.


                                                          /s/ Noelle C. Collins
                                                       NOELLE C. COLLINS
                                                       UNITED STATES MAGISTRATE JUDGE




                                                 14
